DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 5 508 and Fig. 16 1606.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buser et al. )US 2013/0297320) in view of Maekawa (US 2013/0163013).
Regarding claim 21, Buser discloses a printing apparatus that performs print processing, comprising: 
one or more processors that controls: 
a receiving unit configured to receive notification relating to printing transmitted, based on receiving a voice print instruction by a voice control device external to the printing apparatus and external to a server system, from the server system (see Fig. 2 and paras 23, 38, 44, 46, 48, 59-60, and 68, printer 100/204 receives a print instruction from a server 208, the server 208 receives voice print instructions from a mobile device 212 or other remote voice control device); and
an executing unit configured to, based on the notification relating to printing, execute print processing corresponding to the voice print instruction (see Fig. 4 and paras 30, 46, and 117-132, printer 100/204 performs printing based on the received voice print instructions).
Buser does not disclose expressly a setting unit configured to, based on communication with the server system, set a predetermined mode on the printing apparatus, the predetermined mode being a mode of performing printing based on information relating to printing even when the information relating to printing is received while the printing apparatus is operating in a power saving state.
Maekawa discloses a setting unit configured to, based on communication with the server system, set a predetermined mode on the printing apparatus, the predetermined mode being a mode of performing printing based on information relating to printing even when the information relating to printing is received while the printing apparatus is operating in a power saving state (see Figs. 2 and 3 and paras 37, 40-42, 75, and 76, print instructions can be set from a terminal device, such as a mobile phone, to a printer 10 during a sleep state or a number of non-sleep states).
Regarding claim 31, Buser discloses a notification system, comprising: 
a printing apparatus that performs print processing (see Fig. 2 and para 40, printer 100/204); and 
a server system comprising one or more servers and external to the printing apparatus (see Fig. 2 and paras 40, 45, and 59, plural servers 208), 
wherein the server system comprising: 
one or more processors that controls: 
an executing unit configured to, based on receiving a voice print instruction by a voice control device external to the printing apparatus and external to the server system, execute notification relating to printing (see Fig. 3 and paras 85-86 and 90-92, server 208 can inform a user of errors or status information regarding the printing being performed by printer 100/204); 
wherein the printing apparatus comprising: 
one or more processors that controls: 
a receiving unit configured to receive the notification relating to printing (see Fig. 2 and paras 23, 38, 44, 46, 48, 59-60, and 68, printer 100/204 receives a print instruction from a server 208, the server 208 receives voice print instructions from a mobile device 212 or other remote voice control device); 
an executing unit configured to, based on the notification relating to printing, execute print processing corresponding to the voice print instruction (see Fig. 4 and paras 30, 46, and 117-132, printer 100/204 performs printing based on the received voice print instructions).
Buser does not disclose expressly a setting unit configured to, based on communication with the server system, set a predetermined mode on the printing apparatus, the predetermined-4-Amendment for Application No.: 17/566938 Attorney Docket: 10185457US03mode being a mode of performing printing based on information relating to printing even when the information relating to printing is received while the printing apparatus is operating in a power saving state.
Maekawa discloses a setting unit configured to, based on communication with the server system, set a predetermined mode on the printing apparatus, the predetermined-4-Amendment for Application No.: 17/566938 Attorney Docket: 10185457US03mode being a mode of performing printing based on information relating to printing even when the information relating to printing is received while the printing apparatus is operating in a power saving state (see Figs. 2 and 3 and paras 37, 40-42, 75, and 76, print instructions can be set from a terminal device, such as a mobile phone, to a printer 10 during a sleep state or a number of non-sleep states).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the sending of print instructions to a printer in a power saving state, as described by Maekawa, and which is well known in the art, with the system of Buser.
The suggestion/motivation for doing so would have been to avoid possible printer rejection of a job thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Maekawa with Buser to obtain the invention as specified in claims 21 and 31.

Regarding claims 22 and 32, Buser further discloses wherein the print processing is executed based on receiving the voice print instruction by the voice control device after link processing, which is processing for linking the printing apparatus with predetermined information, and input receiving processing, which is processing of receiving the predetermined information, are performed on a mobile terminal external to the printing apparatus and external to the server system (see paras 61, 77, and 113, a user can be identified and an authorization process can be performed to determine if a user is allowed to issue print commands).  
Regarding claims 23 and 33, Buser further discloses wherein-2-Amendment for Application No.: 17/566938Attorney Docket: 10185457US03 control for causing the mobile terminal that performed the input receiving processing to display a screen relating to the print processing based on the voice print instruction, and control for causing the voice control device that performed voice receiving processing to issue a voice relating to the print processing based on the voice print instruction, are performed by the server system (see paras 60, 74-77, 85, and 90, after a mobile terminal 212 issues a print instruction it is also possible for further voice instructions to be given by a user, possibly in response to a voice inquiry by the printer/server or a screen displayed to the user requesting further instructions).  
Regarding claims 24 and 34, Buser further discloses wherein the screen relating to the print processing based on the voice print instruction is at least one of a screen relating to an error that has occurred in the print processing based on the voice print instruction, a screen relating to a recording agent used in the print processing based on the voice print instruction, or a screen for notification of completion of the print processing (see paras 85-86 and 90, a user can be notified of error information by voice or screen display).  
Regarding claims 25 and 35, Buser further discloses wherein the one or more processors further controls: a transmitting unit configured to transmit information relating to status of the printing apparatus to the server system (see paras 38, 45, 63, and 92, printer 204 transmits status information to the servers 208 when requested).  
Regarding claims 26 and 36, Buser further discloses wherein control for causing the mobile terminal that performed the input receiving processing to display a screen relating to the status of the printing apparatus, and control for causing the voice control device that performed voice receiving processing to issue a voice relating to the status of the printing apparatus, are performed by the server system (see paras 59-60, 68, 74-77, 85, 90, and 92, a user can be notified of error and/or status information by voice or screen display, after a mobile terminal 212 issues a print instruction it is also possible for further voice instructions to be given by a user, possibly in response to a voice inquiry by the printer/server or a screen displayed to the user requesting further instructions).  
Regarding claims 27 and 37, Buser further discloses wherein based on receiving a voice instruction different from the voice print instruction by the voice control device, the control for causing the mobile terminal that performed the input receiving processing to display the screen relating to the status of the printing apparatus, and the control for causing the voice control-3-Amendment for Application No.: 17/566938Attorney Docket: 10185457US03 device that performed the voice receiving processing to issue the voice relating to the status of the printing apparatus, are performed by the server system (see paras 85-86, 90-92, and 119-127, a user can be notified of error and/or status information by voice or screen display, after a mobile terminal 212 issues a print instruction it is also possible for further voice instructions to be given by a user, possibly in response to a voice inquiry by the printer/server or a screen displayed to the user requesting further instructions).  
Regarding claims 28 and 38, Maekawa further discloses wherein the printing apparatus has another mode different from the predetermined mode, and the another mode is a mode of not performing printing based on the information relating to printing even when the information relating to printing is received while the printing apparatus is operating in the power saving state (see paras 37, 40-42, 80-81, 102, and 107, different modes, such as standby, light sleep and deep sleep modes can be set and printing is not necessarily performed immediately when a printer is in a deep sleep mode, the server can wait a predetermined amount of time, such as 30 minutes, to send a print instruction to the printer, other priorities can be set in which the deep sleep mode is not changed and therefore printing is not performed).  
Regarding claims 29 and 39, Maekawa further discloses the printing apparatus is an inkjet printer (see para 34, an inkjet type printer can be utilized).  
Regarding claims 30 and 40, Buser further discloses wherein the server system includes one or more servers (see Fig. 2 and paras 40, 45, and 59, plural servers 208).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677